                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GENERAL NUTRITION CORPORATION,          )
               Plaintiff,               )
                                        )
      VS.                               )                    Civil Action No. 18-1125
                                        )
K & R NUTRITION, INC., RICHARD R. COLON,)
and AMADOR J. COLON,                    )
                 Defendants.            )

                                             ORDER

       AND NOW this 2nd day of January, 2019, after Plaintiff having filed a complaint (ECF No.

1) and a motion for default judgment (ECF No. 7), and after a Report and Recommendation was

filed by the United States Magistrate Judge granting the parties a period oftime after being served

with a copy to file written objections thereto, and no objections having been filed, and upon

independent review of the motion and the record, and upon consideration of the Magistrate Judge's

Report and Recommendation (ECF No. 17), which is adopted as the opinion of this Court,

       IT IS HEREBY ORDERED that Plaintiffs motion for default judgment is GRANTED

(ECF No. 7). Plaintiff shall recover jointly and severally from Amador Colon and K&R Nutrition

Inc. as follows:

        a. The sum of$442,000;

       b. Attorneys' fees and costs in the amount of $22,324.82.

        IT IS FURTHER ORDERED that Defendants Amador Colon, K&R Nutrition, Inc. and all

parties acting by, through or on behalf of these defendants, are prohibited from violating the terms

of their Franchise Agreements, as defined in Plaintiffs Complaint, including the restrictive

covenants prohibiting Defendants from operating a competing business within five (5) miles of

their former GNC franchise stores in Kernersville (Store No. 8688) an9 Raleigh (Store No. 1692),
North Carolina. The restrictive covenant provision in the Franchise Agreements shall run from the

date of the termination of the Franchise Agreements to one (1) year from the date of this Order.




                                                                      United States District Judge
